

114 HRES 808 IH: Calling on the Government of the Islamic Republic of Iran to release Iranian-Americans Siamak Namazi and his father, Baquer Namazi.
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 808IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. Royce (for himself, Mr. Connolly, Ms. Ros-Lehtinen, Mr. Honda, Mr. Issa, Mr. Engel, Mr. DeSantis, Mr. Capuano, and Mr. Mica) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on the Government of the Islamic Republic of Iran to release Iranian-Americans Siamak
			 Namazi and his father, Baquer Namazi.
	
 Whereas dual citizen of the United States and Iran Siamak Namazi studied international relations at Tufts University and urban planning at Rutgers University;
 Whereas Siamak Namazi was named as a Young Global Leader by the World Economic Forum in 2007; Whereas Siamak Namazi was a former Public Policy Fellow at the Woodrow Wilson Center for International Scholars, was a business consultant, and most recently worked in the petroleum industry for a company based in Dubai, United Arab Emirates;
 Whereas Siamak Namazi traveled from Dubai to Tehran to visit relatives in July 2015; Whereas when departing, Siamak Namazi was denied exit in mid-July 2015;
 Whereas Siamak Namazi was interrogated for 3 months before he was detained on October 15, 2015, without any charges;
 Whereas Siamak Namazi remains under arrest in Evin Prison and no charges have been filed against him;
 Whereas dual citizen of the United States and Iran, Baquer Namazi, father of Siamak Namazi was detained on February 22, 2016, and is also being held in Evin Prison;
 Whereas Baquer Namazi worked for UNICEF in New York and served as the UNICEF Representative to Somalia, Kenya, and Egypt;
 Whereas Baquer Namazi is a recognized leader of humanitarian causes, especially poverty eradication, through his United Nations work and his post-retirement civil society activities;
 Whereas Secretary of State John Kerry responded on February 25, 2016, to a question about the detention of Siamak Namazi, “I am very familiar with this and I am engaged on it specifically”; and
 Whereas on January 16, 2016, the Government of the Islamic Republic of Iran released 5 United States citizens, Jason Rezaian of California, Saeed Abedini of Idaho, Amir Mirzaei Hekmati of Michigan, Matthew Trevithick of Massachusetts, and Nosratollah Khosravi-Roodsari: Now, therefore, be it
	
 That the House of Representatives— (1)calls on the Government of the Islamic Republic of Iran to unconditionally release Siamak and Baquer Namazi immediately;
 (2)urges the President, the allies of the United States, and the United Nations to raise the cases of Siamak and Baquer Namazi with officials of the Government of the Islamic Republic of Iran at every opportunity and undertake efforts to secure their immediate release;
 (3)encourages the President to utilize appropriate measures against the Government of the Islamic Republic of Iran if Siamak and Baquer Namazi are not released; and
 (4)expresses sympathy to the family of Siamak and Baquer Namazi for their anguish and expresses hope that their ordeal can be brought to an end in the near future.
			